—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered September 25, 1996, convicting him of burglary in the second degree, criminal possession of stolen property in the fourth degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The police had reasonable suspicion to believe that the defendant had committed a crime, which, based upon his subsequent conduct, ripened into probable cause (see, People v Selby, 220 AD2d 544; People v Grimsley, 156 AD2d 714). *488Consequently, the hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress physical evidence.
The defendant’s contention that the evidence was legally insufficient to establish his guilt of burglary in the second degree is unpreserved for appellate review (see, People v Griffin, 247 AD2d 550). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that-it was legally sufficient to establish the defendant’s guilt of the crime of burglary in the second degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., O’Brien, Santucci and Altman, JJ., concur.